DETAILED ACTION
              The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims

This Office Action is in response to the amendment filed 11/2/20.  As directed by the amendment, claims 1, 2, 3, 4, 6, 7, 10 and 11 have been amended; claim 5, 8, 9 and 12-20 have been cancelled, and claims 21-32 have been added.  Claims 4, 6, 7, 10, 11, 21-32 are pending in this application.

Claim Objections

Claim 28 is objected to because of the following informalities:  Claim 28 is dependent on claim 28 and appears to be a typographic error.  Appropriate correction is required. For examination purposes the examiner understands claim 28 to be dependent on claim 27.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.




Any remaining claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being dependent from a rejected base claim.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 4, 6, 7, 10, 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grant US 6481024 (herein after Grant) in view of Schiebl US 8006322 (herein after Schiebl).

Regarding claim 1, Grant discloses a protective chin strap assembly (Abstract, as best seen in Figures 1, 2 and 4) configured to be removably connectable to a protective sports helmet (as best seen in Figures 1, 2 and 4), the protective chin strap (as best seen in Figure 2) assembly comprising: an inner pad member (Col 3, lines 25-28) adapted to engage an extent of a chin of a person wearing the protective chin strap (as best seen in Figure 1); an outer protective member (as seen in annotated Figure 2) having a first terminal end and a second terminal end (as seen in annotated Figure 2), a strap assembly (as best seen in Figure 1 and 2) having a first elongated strap member (as best seen in Figure 1 and 2) and a second elongated strap member (as best seen in Figure 1 and 2) that are coupled to the outer protective member (as best seen in Figure 1 and 2).  

[AltContent: arrow][AltContent: textbox (Chin strap)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outer protective member)][AltContent: arrow][AltContent: textbox (First terminal end)][AltContent: textbox (Second terminal end)]
    PNG
    media_image1.png
    289
    467
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    677
    473
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    215
    456
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    722
    439
    media_image4.png
    Greyscale



Grant is silent to wherein a raised rib is elevated with respect to: a first adjacent outer surface of the outer protective member that is positioned between the raised rib and the first terminal end, and a second adjacent outer surface of the outer protective member that is positioned between the raised rib, and the second terminal end; a central portion having the raised rib that is integrally formed as part of the outer protective member, a first pair of ventilation openings, formed in the outer protective member between the raised rib and the first terminal end; a first spline integrally formed as part of the outer protective member and positioned between the ventilation openings of the first pairing; a second pair of ventilation openings formed in the outer protective member between the raised rib and the second terminal end; a second spline integrally formed as part of the outer protective member and positioned between the ventilation openings of the second pairing.

Schiebl discloses a central portion (44)  wherein a raised rib (as seen in annotated Figure 1 and 2 below- the center portion going over the first and second adjacent outer surfaces as shown in the figure and as such being a raised rib above them) is elevated with respect to a first adjacent outer surface of the outer protective member (as seen in annotated Figure 1 and 2) that is positioned between the raised rib and the first terminal end (as seen in annotated Figure 1 and 2) , and a second adjacent outer surface of the outer protective member (as seen in annotated Figure 1 and 2) that is positioned between the raised rib (as seen in annotated Figure 1 and 2), and the second terminal end (as seen in annotated Figure 1 and 2) having the raised rib (as seen in annotated Figure 1 and 2) that is integrally formed as part of the outer protective member (as seen in annotated Figures 1, 2 and 6), a first pair of ventilation openings (as seen in annotated Figure 1 and 2), formed in the outer protective member (as seen in annotated Figures 1, 2 and 6) between the raised rib (as seen in annotated Figure 1 and 2) and the first terminal end (as seen in annotated Figure 1 and 2); a first spline (as seen in annotated Figure 1 and 2) integrally formed as part of the outer protective member (as seen in annotated Figures1, 2 and 6) and positioned between the ventilation openings of the first pairing (as seen in annotated Figure 1 and 2); a second pair of ventilation openings formed in the outer protective member between the raised rib and the second terminal end (as seen in annotated Figure 1 and 2); a second spline (as seen in annotated Figure 1 and 2) integrally formed as part of the outer protective member and positioned between the ventilation openings of the second pairing (as seen in annotated Figures 1, 2 and 6).





    PNG
    media_image5.png
    689
    796
    media_image5.png
    Greyscale









    PNG
    media_image6.png
    809
    994
    media_image6.png
    Greyscale

The teachings of Grant and the teachings of Schiebl are combinable because they are concerned with the same field of endeavor, chin strap assemblies.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the protective chin strap assembly of Grant by constructing the chin strap assembly having a raised rib is elevated with respect to: a first adjacent outer surface of the outer protective member that is positioned between the raised rib and the first terminal end, and a second adjacent outer surface of the outer protective member that is positioned between the raised rib, and the second terminal end; a central portion having the raised rib that is integrally formed as part of the outer protective member, a first pair of ventilation openings, formed in the outer protective member between the raised rib and the first terminal end; a first spline integrally formed as part of the outer protective member and positioned between the ventilation openings of the first pairing; a second pair of ventilation openings formed in the outer protective member between the raised rib and the second terminal end; a second spline integrally formed as part of the outer protective member and positioned between the ventilation openings of the second pairing as taught by Schiebl in order to create a multi component chin pad having an outer shell and an interior pad, with aligned ventilation openings and attachment areas to hold the chin pad assembly in place when worn, and a raised rib in the center portion to act as decorative element if desired but to also provide an additional bumper mechanism. Further, the easily detachable components and easily realigned and reattached components make de-assembling the chin pad and reassembling the chin pad faster during play and when not worn the chin pad components can be taken apart for easy cleaning and maintenance.

Regarding claim 4, the modified chinstrap of the combined references discloses a first coupling member (40, as seen in annotated Figure 6 of Schiebl) and a second coupling member (42, as seen in annotated Figure 6 of Schiebl); a first opening (36, as seen in annotated Figure 6 of Schiebl) and a second opening (38, as seen in annotated Figure 6 of Schiebl) within the outer protective member (16 of Schiebl); and wherein the first elongated strap member is coupled to the outer protective member by the first coupling member that extends through the first opening in the outer protective member (as best seen in Figure 6 of Schiebl) and the second elongated strap member is coupled to the outer protective member by the second coupling member that extends through the second opening in the outer protective member (Col 6, lines 10-15 of Schiebl).  

[AltContent: textbox (Edge of opening)]
    PNG
    media_image7.png
    608
    886
    media_image7.png
    Greyscale

Regarding claim 6, the modified chinstrap of the combined references discloses the outer protective member is releasably coupled to the strap assembly by the first and second coupling members (Col. 6, lines 1-4 of Schiebl, as seen in annotated Figure 6).  

Regarding claim 7, the modified chinstrap of the combined references discloses both the first and second coupling members have a top portion (as seen in annotated Figure 6 of Schiebl) and a groove (as seen in annotated Figure 6 of Schiebl), wherein in the connected position:  the groove in the first coupling member engages an inner edge of the first opening in the outer protective member (Col 5, lines 60-68 and Col 6. lines 1-14, as seen in annotated Figure 6 of Schiebl) and  the groove in the second coupling member engages an inner edge of the second opening in the outer protective member (Col 5, lines 60-68 and Col 6. lines 1-14, as seen in annotated Figure 6 of Schiebl).  

Regarding claim 10, the modified chinstrap of the combined references discloses the rib that is integrally formed as part of the outer protective member (as seen in annotated Figure 6 of Schiebl) is recessed with respect to portions of the inner surface of the outer protective member that are positioned between the rib and the terminal ends (as seen in annotated Figure 6 of Schiebl).  

Regarding claim 11, the modified chinstrap of the combined references discloses wherein the inner pad member has a central portion and at least two ventilation openings (as seen in annotated Figure 6 of Schiebl), said central portion is positioned between the ventilation openings (as seen in annotated Figure 6 of Schiebl); and wherein, in a connected position (as best seen in Figure 6 of Schiebl), the central portion of the inner pad member is positioned within a portion of the recess in the inner surface of the outer protective member (as best seen in Figure 6 of Schiebl).  

Claims 2, 3, 27-30 and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grant US 6481024 (herein after Grant) in view of Schiebl US 8006322 (herein after Schiebl) as applied to independent claims 1, 21 and 27, and further in view of Winningham US 7886370 (herein after Winningham).

Regarding claim 2, the chin strap of the combined references disclose all the limitations of claim 2 except they do not disclose wherein: each ventilation opening in the first pairing of ventilation openings has a straight side, said straight sides are parallel to one another and eachReply to Office Action Page 3 ventilation opening in the second pairing of ventilation openings has a straight side, said straight sides are parallel to one another.  
Winningham discloses wherein each ventilation opening in the first pairing of vent openings has a straight side (Col 3, lines 39-41, Figure 3), said straight sides are parallel to one another (Col 3, lines 39-41, Figure 3) and each vent in the second pairing of ventilation opening has a straight side (Col 3, lines 39-41, Figure 3), said straight sides are parallel to one another (Col 3, lines 39-41, Figure 3).
The teachings of Grant and Schiebl and the teachings of Winningham are combinable because they are concerned with the same field of endeavor, chin strap assembly. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify chinstrap of Grant and Schiebl by constructing the vents to be rectangular in form as taught by Winningham in order to provide an alternative design option and better ventilation.
Regarding claim 3, the modified chinstrap of the combined references discloses wherein each ventilation opening has at least four sides (as best seen in Figure 3 of Winningham).  

[AltContent: textbox (Ventilation opening)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Four sides)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Ventilation openings have linear edges)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Splines)]
    PNG
    media_image8.png
    723
    462
    media_image8.png
    Greyscale


Regarding claim 27, Grant discloses protective chin strap assembly configured to be removably connectable to a protective sports helmet (Abstract, as best seen in Figures 1, 2 and 4), the protective chin strap assembly (Abstract, as best seen in Figures 1, 2 and 4) comprising: an inner pad member (Col 3, lines 25-28) adapted to engage an extent of a chin of a person wearing the protective chin strap (as best seen in Figures 1, 2 and 4).

Grant was silent to an outer protective member having: a first pair of ventilation openings comprised of a first ventilation opening having a first linear edge and being formed in the outer protective member, and a second ventilation opening having as a second linear edge and being formed in the outer protective member; a first spline integrally formed as part of the outer protective member and positioned between the first and second ventilation openings; a second spline integrally formed as part of the outer protective member wherein the second spline is aligned with the first spline, and Reply to Office ActionPage 6a strap assembly having a first elongated strap member and a second elongated strap member that are coupled to the outer protective member.  

Schiebl discloses an outer protective member (as seen in annotated Figures 2 and 6 of Scheibl) having: a first spline integrally formed as part of the outer protective member (as seen in annotated Figures 2 and 6 of Scheibl) and positioned between the first and second ventilation openings (as seen in annotated Figures 2 and 6 of Scheibl); a second spline integrally formed as part of the outer protective member (as seen in annotated Figures 2 and 6 of Scheibl) wherein the second spline is aligned with the first spline (as seen in annotated Figures 2 and 6 of Scheibl). 

The teachings of Grant and the teachings of Schiebl are combinable because they are concerned with the same field of endeavor, chin strap assemblies.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the protective chin strap assembly of Grant by constructing the outer protective member having splines positioned between the ventilation openings as taught by Schiebl in order to provide stabilization to the chin strap between the openings and better align the openings for maximum ventilation and comfort.

However, Grant and Schiebl are silent to a first pair of ventilation openings comprised of a first ventilation opening having a first linear edge and being formed in the outer protective member, and a second ventilation opening having as a second linear edge and being formed in the outer protective member; a second pair of ventilation openings comprised of a third ventilation opening having a third linear edge and being formed in the outer protective member, and a fourth ventilation opening having a fourth linear edge and being formed in the outer protective member; and positioned between the third and fourth ventilation openings, and wherein first linear edge is parallel with the second linear edge and the third linear edge is parallel with the fourth linear edge.

Winningham discloses a first pair of ventilation openings (34, as best seen in Figure 4) comprised of a first ventilation opening (34’s) having a first linear edge (as best seen in Figure 4) and being formed in the outer protective member (12), and a second ventilation opening (34’s) having as a second linear edge (as best seen in Figure 4) and being formed in the outer protective member (12); a third ventilation opening (34’s, as best seen in Figure 4) having a third linear edge (as best seen in Figure 4) and being formed in the outer protective member (12), and a fourth ventilation opening having a fourth linear edge (34’s) and being formed in the outer protective member (12); and positioned between the third and fourth ventilation openings (as best seen in Figure 4), and wherein first linear edge is parallel with the second linear edge (as best seen in Figure 4) and the third linear edge is parallel with the fourth linear edge (as best seen in Figure 4).

The teachings of Grant and Schiebl and the teachings of Winningham are combinable because they are concerned with the same field of endeavor, chin strap assemblies.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the protective chin strap assembly of Grant and Schiebl by constructing some of the ventilation openings of the chin pad having linear edges as taught by Winningham in order to align the ventilation openings easily to allow for the best ventilation possible and be comfortable to wear.

Regarding claim 28, the modified chinstrap of the combined references discloses wherein the first linear edge is co- linear with the third linear edge and the second linear edge is co-linear with the fourth linear edge (as seen in annotated Figure 4 of Winningham).   

Regarding claim 29, the modified chinstrap of the combined references discloses further comprising a central portion (as seen in annotated Figures 2 and 6 of Scheibl) having a raised rib (44, as seen in annotated Figures 1and 2 of Scheibl) that is integrally formed as part of the outer protective member 
(as seen in annotated Figures 2 and 6 of Scheibl), wherein said raised rib (44) is elevated with respect to: a first adjacent outer surface of the outer protective member (as seen in annotated Figures 1 and 2 of Scheibl) that is positioned between the raised rib (44) and the first terminal end (as seen in annotated Figures 1 and 2 of Scheibl) and a second adjacent outer surface of the outer protective member that is positioned between the raised rib (44) and the second terminal end (as seen in annotated Figures 1 and 2  of Scheibl).  

Regarding claim 30, the modified chinstrap of the combined references discloses wherein the rib forms an X shape pattern (as best seen in Figure 5 of Grant).  

Regarding claim 32, the modified chinstrap of the combined references discloses wherein the outer protective member is releasably coupled to the strap assembly (as best seen in Figures 1, 2 and 4 of Grant).
Response to Arguments
Applicant’s arguments have been fully considered.  Regarding the applicants submitted amendments and arguments about the rejection of Claims 21-26, under 35 U.S.C. 103(a) as being unpatentable over Grant in view of Schiebl and Winningham, the 35 U.S.C.103(a) prior art rejection has been withdrawn, however updated rejections based on the amended claim language have been provided above. 
Regarding Claim 31, the 35 U.S.C.103(a) prior art rejection has been withdrawn as no prior art has been found that reads on the claims as written.  However, claim 31 is objected to as noted below..
In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

In response to the applicants, arguments that Grant fails to disclose the claimed raised rib, the examiner respectfully disagrees. Schiebl (as seen in annotated Figures 1 and 2) is used to disclose this limitation as outlined in the rejection above.

In response to the applicants, arguments that the shock absorbing member of Grant is not elevated or offset with respect to a first adjacent outer surface of the outer protective member. Schiebl (as seen in annotated Figures 1and 2) is used to disclose this limitation as outlined in the rejection above. 

In response to the applicant’s arguments that Grant does not disclose a first coupling member and a second coupling member, Schiebl (as seen in annotated Figures 2 and 6) is used to disclose this limitation as outlined in the rejection above.



In response to the applicant’s arguments Winningham only discloses one pair of ventilation openings and not two pairs of ventilation openings that have linear or straight sides/edges. Figure 4 of Winningham, clearly shows 2 pairs of linear/straight sides/edges ventilation openings as outlined in the rejection above.  Page 12 

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732